UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2012 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 0-22982 NAVARRE CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-1704319 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 7400 49th Avenue North, Minneapolis, MN 55428 (Address of principal executive offices) Registrant's telephone number, including area code (763) 535-8333 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☑ Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☑ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Class Outstanding at November 5, 2012 Common Stock, No Par Value 37,293,689 shares NAVARRE CORPORATION Index PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. Consolidated Balance Sheets  September 30, 2012 and March 31, 2012 Consolidated Statements of Operations and Comprehensive Loss Three and Six Months ended September 30, 2012 and 2011 Consolidated Statements of Cash Flows  Six Months ended September 30, 2012 and 2011 Notes to Consolidated Financial Statements Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. PART II. OTHER INFORMATION Item 1. Legal Proceedings. Item 1A. Risk Factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Mine Safety Disclosures. Item 5. Other Information. Item 6. Exhibits. SIGNATURES 2 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. NAVARRE CORPORATION Consolidated Balance Sheets (In thousands, except share amounts) September 30, (Unaudited) March 31, Assets: Current assets: Cash and cash equivalents $ - $ 5,600 Accounts receivable, net 66,294 47,935 Inventories 34,723 28,850 Prepaid expenses 1,698 2,198 Deferred tax assets  current, net 1,174 1,580 Other assets  current 41 13 Total current assets 103,930 86,176 Property and equipment, net 6,397 6,868 Software development costs, net 474 944 Other assets: Intangible assets, net 1,278 1,547 Deferred tax assets  non-current, net 18,846 18,450 Non-current prepaid royalties 4,353 4,871 Other assets 2,605 2,520 Total assets $ 137,883 $ 121,376 Liabilities and shareholders equity: Current liabilities: Accounts payable $ 80,220 $ 73,421 Checks written in excess of cash balances 10,900 - Accrued expenses 4,879 6,576 Other liabilities  short-term 47 66 Total current liabilities 96,046 80,063 Long-term liabilities: Other liabilities  long-term 1,542 1,497 Total liabilities 97,588 81,560 Commitments and contingencies (Note 15) Shareholders equity: Common stock, no par value: Authorized shares  100,000,000; issued and outstanding shares  37,193,454 at September 30, 2012 and 37,112,343 at March 31, 2012 164,675 164,196 Accumulated deficit ) ) Accumulated other comprehensive income (loss) 73 (9 ) Total shareholders equity 40,295 39,816 Total liabilities and shareholders equity $ 137,883 $ 121,376 See accompanying notes to consolidated financial statements. 3 NAVARRE CORPORATION Consolidated Statements of Operations and Comprehensive Income (Loss) (In thousands, except per share amounts) (Unaudited) Three months ended September 30, Six months ended September 30, Net sales $ 104,132 $ 106,568 $ 195,404 $ 210,584 Cost of sales (exclusive of depreciation) 92,016 93,973 173,241 184,202 Gross profit 12,116 12,595 22,163 26,382 Operating expenses: Selling and marketing 4,549 5,005 8,493 10,048 Distribution and warehousing 1,801 2,495 3,513 4,938 General and administrative 4,166 5,753 8,238 11,677 Depreciation and amortization 814 927 1,627 1,899 Total operating expenses 11,330 14,180 21,871 28,562 Income (loss) from operations 786 ) 292 ) Other income (expense): Interest income (expense), net ) Other income (expense), net 142 ) ) ) Income (loss) from operations, before income tax 762 ) ) ) Income tax benefit (expense) ) 879 ) 1,215 Net income (loss) $ 488 $ ) $ ) $ ) Earnings (loss) per common share: Basic $ 0.01 $ ) $ - $ ) Diluted $ 0.01 $ ) $ - $ ) Weighted average shares outstanding: Basic 37,180 36,831 37,168 36,719 Diluted 37,348 36,831 37,168 36,719 Other comprehensive income (loss): Net unrealized gain (loss) on foreign exchange rate translation, net of tax 55 ) 83 ) Comprehensive income (loss) $ 543 $ ) $ - $ ) See accompanying notes to consolidated financial statements. 4 NAVARRE CORPORATION Consolidated Statements of Cash Flows (In thousands) (Unaudited) Six months ended September 30, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Contingent payment obligation  unearned - ) Depreciation and amortization 1,627 1,899 Amortization of debt acquisition costs 68 298 Amortization of software development costs 496 442 Share-based compensation expense 460 424 Deferred income taxes 10 ) Other 103 225 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses 1,018 773 Income taxes receivable ) ) Other assets ) ) Accounts payable 6,822 4,452 Income taxes payable - ) Accrued expenses ) 692 Net cash used in operating activities ) ) Investing activities: Proceeds from sale of discontinued operations - 22,537 Repayment of note payable  acquisition - ) Purchases of property and equipment ) ) Investment in software development ) ) Net cash provided by (used in) investing activities ) 20,104 Financing activities: Proceeds from revolving line of credit 77,334 28,162 Payments on revolving line of credit ) ) Checks written in excess of cash balances 10,900 ) Other ) 126 Net cash provided by (used in) financing activities 10,866 ) Net increase (decrease) in cash ) 5,403 Cash and cash equivalents at beginning of period 5,600 - Cash and cash equivalents at end of period $ - $ 5,403 See accompanying notes to consolidated financial statements. 5 NAVARRE CORPORATION Notes to Consolidated Financial Statements (Unaudited) Note 1  Organization and Basis of Presentation Navarre Corporation (the Company or Navarre), a Minnesota corporation formed in 1983, is a distributor, provider of complete logistics solutions for traditional and e-commerce retail channels and a publisher of computer software. The Company operates through two business segments  distribution and publishing. Through the distribution business, the Company distributes computer software, consumer electronics and accessories and video games and also provides fee-based logistical services. The distribution business focuses on providing a range of value-added services, including vendor-managed inventory, electronic and internet-based ordering and gift card fulfillment. Through the publishing business, the Company owns or licenses various widely-known computer software brands through Encore Software, Inc. (Encore). In addition to retail publishing, Encore also sells directly to consumers through its e-commerce websites. The accompanying unaudited consolidated financial statements of Navarre Corporation have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. All significant inter-company accounts and transactions have been eliminated in consolidation. In the opinion of the Company, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. During October 2011, the Company implemented a series of initiatives, including a reduction in workforce and simplification of business structures and processes across the Company's operations. In conjunction with the initiatives, the Company reviewed its portfolio of businesses to identify poor performing activities and areas where continued business investments would not meet its requirements for financial returns (collectively, Restructuring Plan). This assessment resulted in the Company abandoning inventory and other investments that were determined to not meet its requirements for financial returns. These actions are intended to increase operating efficiencies and provide additional resources to invest in product lines and service categories in order to execute the Company's long-term growth strategy plan. The Company's restructuring activities were substantially complete by March 31, 2012. On September 27, 2012, the Company and SpeedFC Inc., a Delaware corporation (SpeedFC) entered into an Agreement and Plan of Merger (the Merger Agreement) by and among Navarre, SFC Acquisition Co., Inc., a Minnesota corporation and wholly-owned subsidiary of Navarre, (the Merger Subsidiary), SpeedFC, the existing stockholders and optionholders of SpeedFC (together referred to herein as the SFC Equityholders), and Jeffrey B. Zisk, the current President and Chief Executive Officer of SpeedFC (in the capacity as SFC Equityholders' representative). The Company intends to acquire SpeedFC through a merger of SpeedFC with and into Merger Subsidiary, which shall be the Surviving Corporation (the Merger). On October 29, 2012, the parties entered into Amendment No. 1 to the Merger Agreement (the Amendment). Please refer to Note 15 for further discussion of theMerger Agreement, as amended. Because of the seasonal nature of the Company's business, the operating results and cash flows for the three and six month period ended September 30, 2012 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2013. For further information, refer to the consolidated financial statements and footnotes thereto included in Navarre Corporation's Annual Report on Form 10-K for the year ended March 31, 2012. Basis of Consolidation The consolidated financial statements include the accounts of Navarre Corporation and its wholly-owned subsidiaries (collectively referred to herein as the Company). Fair Value of Financial Instruments The carrying value of the Company's financial assets and liabilities approximates fair value at September 30, 2012 and March 31, 2012. The fair value of assets and liabilities whose carrying value approximates fair value is determined using Level 2 inputs, with the exception of cash (Level 1). 6 Revenue Recognition Revenue on products shipped, including consigned products owned by the Company, is recognized when title and risk of loss transfers, delivery has occurred, the price to the buyer is determinable and collectability is reasonably assured. Service revenues are recognized upon delivery of the services and represented less than 10% of total net sales for each of the three and six month periods ending September 30, 2012 and 2011. The Company provides fee-based services to certain of its customers and vendors, which are recognized on a net basis within sales. Under certain conditions, the Company permits its customers to return or destroy products. The Company records a reserve for sales returns, product destructions and allowances against amounts due to reduce the net recognized receivables to the amounts the Company reasonably believes will be collected. These reserves are based on the application of the Company's historical or anticipated gross profit percent against average sales returns and product destructions, sales discounts percent against average gross sales and specific reserves for marketing programs. The Company's distribution customers, at times, qualify for certain price protection benefits from the Company's vendors. The Company serves as an intermediary to settle these amounts between vendors and customers. The Company accounts for these amounts as reductions of revenue with corresponding reductions in cost of sales. The Company's publishing business, at times, provides certain price protection, promotional monies, volume rebates and other incentives to customers. The Company records these amounts as reductions in revenue. Note 2  Accounts Receivable Accounts receivable consisted of the following (in thousands): September 30, 2012 March 31, Trade receivables $ $ Vendor receivables Less: allowance for doubtful accounts and sales discounts Less: allowance for sales returns, net margin impact Total $ $ Note 3  Inventories Inventories, net of reserves, consisted of the following (in thousands): September 30, March 31, Finished products $ $ Consigned inventory Raw materials Less: inventory reserve Total $ $ Note 4 Prepaid Expenses Prepaid expenses consisted of the following (in thousands): September 30, March 31, Prepaid royalties $ $ Other prepaid expenses Current prepaid expenses Non-current prepaid royalties Total prepaid expenses $ $ 7 Note 5  Property and Equipment Property and equipment consisted of the following (in thousands): September 30, March 31, Furniture and fixtures $ $ Computer and office equipment Warehouse equipment Leasehold improvements Construction in progress Total Less: accumulated depreciation and amortization Net property and equipment $ $ Depreciation expense was $815,000 and $1.6 million for the three and six months ended September 30, 2012, respectively, and $927,000 and $1.9 million for the three and six months ended September 30 2011, respectively. Note 6 Accrued Expenses Accrued expenses consisted of the following (in thousands): September 30, March 31, Compensation and benefits $ $ Contingencies Severance 55 Royalties Rebates Other Total $ $ The accrued expense activity related to the Restructuring Plan was as follows (in thousands): Severance and other- Distribution Facility related- Distribution Royalty and Software Development- Publishing Inventory- Publishing Severance and other- Publishing Facility related- Publishing Total Accrued expense balance at March 31, 2012 $ 52 $ Cash payments ) Accrued expense balance at September 30, 2012 $ 52 $ - $ $ 20 $ 3 $ 30 $ Note 7  Commitments and Contingencies Leases The Company leases its facilities and a portion of its office and warehouse equipment. The terms of the lease agreements generally range from 3 to 15 years, with certain leases containing options to extend the leases up to an additional 10 years. The Company does not believe that exercise of the renewal options are reasonably assured at the inception of the lease agreements and, therefore, considers the initial base term to be the lease term. The leases require payment of real estate taxes and operating costs in addition to base rent. Total base rent expense was $387,000 and $774,000 for the three and six months ended September 30, 2012, respectively and $613,000 and $1.2 million for the three and six months ended September 30, 2011, respectively. Lease terms vary, but generally provide for fixed and escalating payments which range from an additional $0.06 per square foot to a 3% annual increase over the life of the lease. 8 The following is a schedule of future minimum rental payments required under non-cancelable operating leases as of September 30, 2012 (in thousands): Remainder of fiscal 2013 $ Thereafter Total (1) $ Minimum rental payments have not been reduced by minimum sublease rentals of $234,000 due to the Company under noncancelable subleases. Litigation and Proceedings In the normal course of business, the Company is involved in a number of litigation/arbitration and administrative/regulatory matters that are incidental to the operation of the Company's business. These proceedings generally include, among other things, various matters with regard to products distributed by the Company and the collection of accounts receivable owed to the Company. The Company does not currently believe that the resolution of any of those pending matters will have a material adverse effect on the Company's financial position or liquidity, but an adverse decision in more than one of these matters could be material to the Company's consolidated results of operations. No amounts were accrued with respect to these proceedings as of September 30, 2012 and March 31, 2012, respectively. Please refer to Note 16, Subsequent Events,for discussion of recent litigation matters. 9 Note 8  Capital Leases The Company leases certain equipment under non-cancelable capital leases. At September 30, 2012 and March 31, 2012, leased capital assets included in property and equipment were as follows (in thousands): September 30, March 31, Computer and office equipment $ $ Less: accumulated amortization Property and equipment, net $ $ 70 Amortization expense for the three and six months ended September 30, 2012 was $14,000 and $28,000, respectively, and $15,000 and $25,000 for the three and six months ended September 30, 2011, respectively. Future minimum lease payments, excluding additional costs such as insurance and maintenance expense payable by the Company under these agreements, by year and in the aggregate are as follows (in thousands): Minimum Lease Commitments Remainder of fiscal 2013 $ 35 42 29 29 5 Total minimum lease payments Less: amounts representing interest at rates ranging from 6.9% to 9.4% 21 Present value of minimum capital lease payments, reflected in the balance sheet as current and non-current capital lease obligations of $47,000 and $72,000, respectively $ Note 9  Bank Financing and Debt On November 12, 2009, the Company entered into a three year, $65.0 million revolving credit facility (the Credit Facility) with Wells Fargo Foothill, LLC as agent and lender, and a participating lender. On December 29, 2011, the Credit Facility was amended to eliminate the participating lender, reduce the revolving credit facility limit to $50.0 million, provide for an additional $20.0 million under the Credit Facility under certain circumstances and extend the maturity date to December 29, 2016. The Credit Facility is secured by a first priority security interest in all of the Company's assets, as well as the capital stock of its subsidiary companies. Additionally, the Credit Facility, as amended, calls for monthly interest payments at the bank's base rate (as defined in the Credit Facility) plus 1.25%, or LIBOR plus 2.25%, at the Company's discretion. At both September 30, 2012 and March 31, 2012 the Company had zero outstanding on the Credit Facility. Amounts available under the Credit Facility are subject to a borrowing base formula. Changes in the assets within the borrowing base formula can impact the amount of availability. Based on the Credit Facility's borrowing base and other requirements at such dates, the Company had excess availability of $29.4 million and $30.4 million at September 30, 2012 and March 31, 2012, respectively. In association with, and per the terms of the Credit Facility, the Company also pays and has paid certain facility and agent fees. Weighted-average interest on the Credit Facility was 4.25% at September 30, 2012 and March 31, 2012, respectively. Such interest amounts have been, and continue to be, payable monthly. Under the Credit Facility, the Company is required to meet certain financial and non-financial covenants. The financial covenants include a variety of financial metrics that are used to determine the Company's overall financial stability as well as limitations on capital expenditures, a minimum ratio of EBITDA to fixed charges, limitations on prepaid royalties and a minimum borrowing base availability requirement. At September 30, 2012, the Company was in compliance with all covenants under the Credit Facility. The Company currently believes it will be in compliance with all covenants in the Credit Facility during the next twelve months. 10 Letter of Credit On April 14, 2011, the Company was released from the FUNimation office lease guarantee by providing a five-year, standby letter of credit for $1.5 million, which is reduced by $300,000 each subsequent year. The standby letter of credit can be drawn down, to the extent in default, if the full and prompt payment of the lease is not completed by FUNimation. No claims have been made against this financial instrument. There was no indication that FUNimation would not be able to pay the required future lease payments totaling $3.3 million and $3.5 million at September 30, 2012 and March 31, 2012, respectively. Therefore, at September 30, 2012 and March 31, 2012, the Company did not believe a future draw on the standby letter of credit was probable and an accrual related to any future obligation was not considered necessary at such times. Note 10  Shareholders' Equity The Company's Articles of Incorporation authorize 10,000,000 shares of preferred stock, no par value. No preferred shares are issued or outstanding. The Company did not repurchase any shares during either of the six months ended September 30, 2012 or 2011. Note 11  Share-Based Compensation The Company has two equity compensation plans: the Navarre Corporation 1992 Stock Option Plan and the Navarre Corporation 2004 Stock Plan (collectively, the Plans). The 2004 Plan provides for equity awards, including stock options, restricted stock and restricted stock units. Eligible participants under the 2004 Plan are all employees (including officers and directors), non-employee directors, consultants and independent contractors. The 1992 Plan expired on July 1, 2006, and no further grants are allowed under this Plan, however, there are outstanding options under this plan as of September 30, 2012. These Plans are described in detail in the Company's Annual Report filed on Form 10-K for the fiscal year ended March 31, 2012. Stock Options A summary of the Company's stock option activity as of September 30, 2012 and changes during the six months ended September 30, 2012 are summarized as follows: Number of options Weighted average exercise price Options outstanding, beginning of period: $ Granted Exercised ) Forfeited or expired ) Options outstanding, end of period $ Options exercisable, end of period $ Shares available for future grant, end of period The weighted-average fair value of options granted during the six months ended September 30, 2012 was $82,000 and the total fair value of options exercisable was $1.5 million at September 30, 2012. The weighted-average remaining contractual term for options outstanding was 7.7 years and for options exercisable was 6.6 years at September 30, 2012. The aggregate intrinsic value represents the total pretax intrinsic value, based on the Company's closing stock price of $1.57 as of September 30, 2012, which theoretically could have been received by the option holders had all option holders exercised their options as of that date. The total intrinsic value of stock options exercised during the six months ended September 30, 2012 was $23,000. The aggregate intrinsic value for options outstanding was $84,000, and for options exercisable was $84,000 at September 30, 2012. As of September 30, 2012, total compensation cost related to non-vested stock options not yet recognized was $846,000, which is expected to be recognized over the next 1.1 years on a weighted-average basis. 11 During each of the six months ended September 30, 2012 and 2011, the Company received cash from the exercise of stock options totaling $20,000 and $159,000, respectively. There was no excess tax benefit recorded for the tax deductions related to stock options during either of the six months ended September 30, 2012 or 2011. Restricted Stock Restricted stock granted to employees typically has a vesting period of three years and expense is recognized on a straight-line basis over the vesting period, or when the performance criteria have been met. The value of the restricted stock is established by the market price on the date of grant or if based on performance criteria, on the date it is determined the performance criteria will be met. Restricted stock awards vesting is based on service criteria or achievement of performance targets. All restricted stock awards are settled in shares of the Company's common stock. A summary of the Company's restricted stock activity as of September 30, 2012 and of changes during the six months ended September 30, 2012 is summarized as follows: Shares Weighted average grant date fair value Unvested, beginning of period: $ Granted Vested ) Forfeited ) Unvested, end of period $ The weighted-average fair value of restricted stock awards granted during the six months ended September 30, 2012 was $29,000. The weighted-average remaining vesting period for restricted stock awards outstanding at September 30, 2012 was 1.2 years. As of September 30, 2012, total compensation cost related to non-vested restricted stock awards not yet recognized was $469,000, which amount is expected to be recognized over the next 1.2 years on a weighted-average basis. There was no excess tax benefit recorded for the tax deductions related to restricted stock during either of the six month periods ended September 30, 2012 or 2011. Share-Based Compensation Valuation and Expense Information The Company uses the Black-Scholes option pricing model to calculate the grant-date fair value of an option award. The fair value of options granted during the six months ended September 30, 2012 and 2011 was calculated using the following assumptions: Six Months Ended September 30, Expected life (in years) Expected average volatility 69 % 68% Risk-free interest rate % - % Expected dividend yield % 0.0% Expected life uses historical employee exercise and option expiration data to estimate the expected life assumption for the Black-Scholes grant-date valuation. The Company believes that this historical data is currently the best estimate of the expected term of a new option. The Company uses a weighted-average expected life for all awards and has identified one employee population. Expected volatility uses the Company stock's historical volatility for the same period of time as the expected life. The Company has no reason to believe its future volatility will differ from the past. The risk-free interest rate is based on the U.S. Treasury rate in effect at the time of the grant for the same period of time as the expected life. Expected dividend yield is zero, as the Company historically has not paid dividends. The Company used a forfeiture rate of 4.63% during the three and six months ended September 30, 2012 and 2011. 12 Share-based compensation expense related to employee stock options, restricted stock and restricted stock units, net of estimated forfeitures, for the three and six months ended September 30, 2012 was $236,000 and $460,000, respectively, and for the three and six months ended September 30, 2011 was $361,000 and $424,000, respectively. These amounts were included in general and administrative expenses in the Consolidated Statements of Operations and Comprehensive Loss . No amount of share-based compensation was capitalized. Note 12 Earnings (loss) Per Share The following table sets forth the computation of basic and diluted earnings (loss) per share (in thousands, except per share data): Three Months Ended September 30, Six Months Ended September 30, Numerator: Net income (loss) $ $ ) $ ) $ ) Denominator: Denominator for basic loss per share
